                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

IKE SHAUNDALE NUNN,
ADC #152571                                                                PLAINTIFF

V.                           CASE NO. 2:18-CV-137-JM-BD

DRUMMOND, et al.                                                        DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, the Court concludes that it should be, and hereby is, approved

and adopted as this Court’s findings in its entirety.

       Defendants’ motion to dismiss (docket entry #69) is GRANTED. Mr. Nunn’s

claims are DISMISSED, without prejudice.

       IT IS SO ORDERED this 15th day of October, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
